—In a proceeding pursuant to CPLR article 75, inter *267alia, to stay arbitration of a claim for uninsured motorist benefits, the petitioner, Interboro Mutual Indemnity Insurance Company, appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated February 25, 1999, as denied that branch of the petition which was for a temporary stay of arbitration pending discovery.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied that branch of the petition which was for a temporary stay of arbitration pending discovery. The petitioner had ample time prior to the commencement of the proceeding “within which to seek discovery of the respondent insured as provided for in the insurance policy, and unjustifiably failed to utilize that opportunity” to obtain the discovery now sought (Matter of Allstate Ins. Co. v Urena, 208 AD2d 623; see, Matter of State Farm Ins. Co. v Smith, 255 AD2d 386; Matter of Allstate Ins. Co. v Faulk, 250 AD2d 674; Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487; Matter of Allstate Ins. Co. v Nebedum, 208 AD2d 624; cf., Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455; Matter of MVAIC [Lucash], 16 AD2d 975). Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.